UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-4413


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

NANCY JEAN SIEGEL, a/k/a Nancy Jean Sweitzer, a/k/a Nancy
Jean Geisendaffer, a/k/a Nancy Jean Kucharski,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:03-
cr-00393-AMD-1)


Submitted:    April 19, 2010                  Decided:   May 21, 2010


Before TRAXLER, Chief Judge, and KING and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas J.    Saunders, LAW OFFICE OF THOMAS SAUNDERS, Baltimore,
Maryland,    for Appellant.    Rod J. Rosenstein, United States
Attorney,    Tamera Fine, Richard Kay, Assistant United States
Attorneys,   Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nancy    Siegel       appeals        her    convictions         of    theft   of

government      property,     in    violation           of    18    U.S.C.   § 641    (2006)

(Counts 1-7); bank fraud, in violation of 18 U.S.C. § 1344(2)

(2006)     (Counts    8-11,     13,     15);       fraudulent         use    of    means   of

identification, in violation of 18 U.S.C. § 1028(a)(7) (2006)

(Counts 14, 16); mail fraud, in violation of 18 U.S.C. § 1341

(2006) (Counts 17 and 18); wire fraud, in violation of 18 U.S.C.

§ 1343     (2006)    (Counts       19   and       20);       and   witness    tampering      —

murder, in violation of 18 U.S.C. § 1512(a)(1)(C) (2006) (Count

22).       On     appeal,    Siegel      contends            that     the    evidence      was

insufficient to convict her of four of the bank fraud charges

(Counts 8-11) and the witness tampering — murder charge (Count

22).     Additionally, Siegel argues that the Government’s evidence

of past fraudulent acts perpetrated by Siegel was inadmissible

propensity evidence, barred by Fed. R. Crim. P. 404(b).                                    We

affirm.

             “A     defendant       challenging           the      sufficiency       of    the

evidence faces a heavy burden.”                    United States v. Foster, 507

F.3d 233, 245 (4th Cir. 2007).                    We review a sufficiency of the

evidence challenge by determining whether, viewing the evidence

in   the   light    most    favorable     to       the       Government,     any    rational

trier of fact could find the essential elements of the crime

beyond a reasonable doubt.              United States v. Collins, 412 F.3d

                                              2
515, 519 (4th Cir. 2005); see Glasser v. United States, 315 U.S.

60,   80    (1942).      We    review   both   direct       and   circumstantial

evidence, and accord the Government all reasonable inferences

from the facts shown to those sought to be established.                      United

States v. Harvey, 532 F.3d 326, 333 (4th Cir. 2008).                    We will

uphold the jury’s verdict if substantial evidence supports it,

and will reverse only in those rare cases of clear failure by

the prosecution.       Foster, 507 F.3d at 244-45.

            Siegel     first     contends      that     the       evidence     was

insufficient to find her guilty of Counts 8-11, which allege the

fraud of four financial institutions.                 Specifically, Count 8

alleges that she defrauded Fleet Finance by causing a credit

card account to be opened in Jack Watkins’s name that was to be

used for her own purposes; Counts 9, 10, and 11 allege that she

defrauded     Signet    Bank,    Nations    Bank,     and    First   USA     Bank,

respectively, in the same manner.

            To prove bank fraud, the Government had to establish

beyond a reasonable doubt that Siegel:

      knowingly execute[d], or attempt[ed] to execute, a
      scheme or artifice (1) to defraud a financial
      institution; or (2) to obtain any of the moneys,
      funds, credits, assets, securities, or other property
      owned by, or under the custody or control of, a
      financial institution, by means of false or fraudulent
      pretenses, representations, or promises.

18 U.S.C. § 1344 (2006).           Therefore, to be found guilty, the

jury had to find that Siegel (1) executed a scheme to defraud or

                                        3
to obtain money, credit, or other property under control of an

institution through fraudulent pretenses; (2) did so knowingly;

and (3) the institution in question qualified as a “financial

institution” under 18 U.S.C. § 20 (2006).                       See United States v.

Brandon, 298 F.3d 307, 311 (4th Cir. 2002).                          After reviewing the

record in the light most favorable to the Government, we find

that the evidence was sufficient to convict Siegel of Counts 8-

11.

               Siegel     next      contends        that        the      evidence        was

insufficient to convict her of witness tampering - murder under

18    U.S.C.    § 1512(a)(1)(C)       (Count       22).         In    order   to   convict

Siegel of 18 U.S.C. § 1512(a)(1)(C), the Government had to prove

that Siegel killed Watkins “with intent to . . . prevent the

communication by any person to a law enforcement officer . . .

of information relating to the commission or possible commission

of    a   Federal     offense.”       18     U.S.C.       § 1512(a)(1)(C).              After

reviewing       the     record   in   the        light    most       favorable     to     the

Government, we find that the evidence was sufficient to convict

Siegel of Count 22.

               Finally, Siegel argues that the evidence of Siegel’s

past frauds against her ex-husbands, friends, and children was

inadmissible propensity evidence and was prohibited by Fed. R.

Evid.     404(b).        However,     this       issue    was    the     subject    of     an

interlocutory appeal filed by the Government, wherein we found

                                             4
that    the     evidence    challenged         by      Siegel    in    this       appeal    was

relevant to issues other than Siegel’s bad character, and was

therefore      not    barred     by    Rule    404(b).          See   United       States    v.

Siegel, 536 F.3d 306, 317-21 (4th Cir. 2008).                            Under the law of

the case doctrine, “when a court decides upon a rule of law,

that    decision      should     continue         to   govern    the       same    issues   in

subsequent proceedings in the same case.”                        Walker v. Kelly, 589

F.3d 127, 137 (4th Cir. 2009).                     There are three exceptions to

this    doctrine,      allowing        for    further     review        of    a    previously

decided       issue    where:          “(1)       a    subsequent          trial     produces

substantially different evidence, (2) controlling authority has

since made a contrary decision of law applicable to the issue,

or (3) the prior decision was clearly erroneous and would work

manifest injustice.”             Id.    As no exception is applicable here,

and    Siegel    concedes      the     applicability        of     the       doctrine,     this

issue is without merit.

              Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions       are    adequately           expressed      in     the    materials

before    the    court     and    argument         will   not     aid      the     decisional

process.

                                                                                     AFFIRMED




                                              5